[Cite as State v. Sims, 2021-Ohio-1296.]

                                   COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                 :

                 Plaintiff-Appellee,           :
                                                           No. 109335
                         v.                    :

JERRY SIMS, JR.,                               :

                 Defendant-Appellant.          :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 15, 2021


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                  Case No. CR-17-623047-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Maxwell Martin and Brian Kraft, Assistant
                 Prosecuting Attorneys, for appellee.

                 Patituce & Associates, L.L.C., Kimberly Kendall Corral,
                 and Megan M. Patituce, for appellant.


MICHELLE J. SHEEHAN, P.J.:

                  Around midnight on October 21, 2017, East Cleveland police and

firefighters responded to a call for a van engulfed in flames. They arrived at the

scene to find the remains of a burned body inside the vehicle.             Through its
investigation, the police identified defendant-appellant Jerry Sims, Jr. (“appellant”)

as the suspect in the killing of Jamarr Forkland (“victim”). At the jury trial,

appellant’s girlfriend, Erica Campbell, testified that appellant shot the victim and

later, with a friend’s help, set the victim’s vehicle on fire. Her testimony was

corroborated by the cellphone data and a surveillance video. Appellant maintained

his innocence; an inmate from the prison testified for the defense, taking

responsibility for the murder.

             The jury found appellant guilty of aggravated murder and several

related offenses, and the trial court sentenced him to life in prison with parole

eligibility after 40 years. On appeal, appellant claims the guilty verdict should be

reversed because of prosecutorial misconduct, ineffective assistance of trial counsel,

improper admission of character evidence, the trial judge’s failure to recuse himself,

insufficient evidence, his conviction being against the manifest weight of the

evidence, and the cumulative effect of trial errors. After a careful review of the

record and applicable law, we affirm the trial court’s judgment.

Testimony by the State’s Witnesses

             At trial, the state presented the testimony of 16 witnesses, including

appellant’s girlfriend, who was with appellant in the evening of the murder, several

individuals present at the used car lot prior to the murder incident, the police

officers investigating the case, a forensic scientist, the deputy medical examiner, a

firearms examiner, and a cell phone tower data analyst. They testified to the events
in the evening of the murder and the police investigation leading to appellant’s arrest

for the murder.

      a. Michael Smith, Booker Edwards, and Shawndell Lilly

              Michael Smith, Booker Edwards, and Shawndell Lilly, who were

acquaintances of the victim, testified to the events the evening of October 21, 2017,

preceding the murder of the victim. They were among a group of men congregating

and drinking at the used car lot before appellant showed up at the car lot and started

a fight with the victim.

              Michael Smith, a close friend of the victim, testified that the victim

operated the used car lot. A group of friends gathered there that evening to celebrate

Shawndell Lilly’s birthday. Later in the evening, appellant pulled into the car lot in

a car driven by a woman. After getting out of the vehicle, appellant walked toward

where Smith and the victim were standing. Without any greeting words, he said to

the victim in an aggressive tone, “you know I owe you, right?” The victim did not

respond. Appellant repeated it a second time, then grabbed a bottle of wine and

broke the bottle over the victim’s head. Smith caught a glimpse of a black gun on

appellant’s hip. Appellant and the victim began to wrestle with each other. Smith

quickly left. The next day, he found out the victim had been killed. He went to the

police and provided them with information about what he saw at the car lot.

              Booker Edwards, who was the victim’s partner in operating the used

car lot, was at the car lot for a while but left early in the evening before appellant
arrived. When he returned to the car lot the next morning, unaware of the victim’s

death, he saw glass on the ground.

             It was Shawndell Lilly’s birthday the group of men gathered to

celebrate. Lilly testified appellant and his girlfriend Erica Campbell came to the

gathering in a vehicle. Soon after, he heard a bottle break and appellant and the

victim were fighting. Lilly and others tried to break up the fight, asking appellant

why he was angry at the victim. Appellant said that he would tell them later.

             Lilly’s testimony alluded to a possible motivation for the murder. He

testified that he knew appellant as a family friend because Lilly’s cousin Jwan Boyd

— whom appellant treated as an uncle, as others testified — has children with

appellant’s aunt; Boyd was present at the lot that night but did not testify. When

asked about the relationship between appellant and Boyd, Lilly testified that the two

were falling out “because Jamarr [the victim] didn’t want him [referring to Sims] at

the shop no more.” Lilly thought that was why appellant “got so mad” because the

victim “didn’t want him up there no more.” Regarding appellant and the victim’s

relationship, he stated that “[t]hey [were] cool some days, but, like I said, towards

the last week or two, they had been getting into it.”

             During the scuffle, Lilly saw appellant pull his gun out, but Boyd told

him to put down the gun. Lilly left when appellant and the victim were still fighting.

When Lilly left, the only people remaining at the car lot were Boyd, the victim,

appellant, and appellant’s girlfriend Erica Campbell.
                Under cross-examination, Lilly stated that appellant was not acting

“fishy” when he saw him the next day. Lilly also acknowledged that he had told the

detectives that many of the victim’s customers were upset with the victim because

he sold them cars that were “lemons.”

       b. Erica Campbell

                Erica Campbell, a social worker, started dating appellant in May

2017. At the time both were involved in another relationship, so they would spend

time at the car lot to avoid being seen together by others. They were at the lot almost

daily. On the day of the incident, she met appellant after work at the house of

Brandon Montgomery, a friend of appellant. After several hours at the house

drinking and socializing, she and appellant got into an argument and they left. She

was taking appellant home in her vehicle when appellant received a phone call from

“Unc” — referring to Boyd — and “Unc” told appellant he needed him to come to the

lot. Appellant asked her to drive him there.

                After they arrived, appellant exited the vehicle. He first urinated on

the building on the lot and then walked over to the crowd of people congregating at

the lot. She was about to leave when she heard some commotion and saw in her

rearview mirror appellant and the victim fighting. Appellant placed the victim in a

headlock and was punching him. Boyd tried to break up the fight. She exited her

vehicle and yelled at appellant to stop. She then drove her vehicle toward where the

fighting was taking place. The fight was eventually broken up, and others started to

leave the car lot.
               Eventually, the only people remaining were appellant, Campbell, the

victim, and Boyd. Boyd came to Campbell’s car and asked if she and appellant had

been drinking. Appellant saw the two talking and yelled at Boyd “don’t talk to that

bitch.” Campbell wanted to leave, but Boyd asked her not to leave without appellant.

Campbell drove her vehicle off the car lot and waited in a street in front of the lot.

After she left the lot, Boyd left too. The victim was also leaving in his vehicle, a blue

van. However, appellant, still inside the lot, closed the gate. Campbell thought they

were going to start fighting again. She saw appellant walking toward the van and

soon heard gunshots. Based on what she saw, she concluded “Jerry shot Jamarr.”

Appellant then ran toward her vehicle and got in. He was holding a gun in his hand,

which she had seen him carrying in the past.

               Appellant appeared shocked, saying “me and Unc [are] going to fall

out about this.” He was shaking his head and screaming “f***, f***, f***,” as if he

could not believe what he had done. She started to drive away from the car lot, but

appellant had her return to it. Appellant got out of her vehicle to switch off the lights

of the victim’s van and closed the gate of the lot. Once he returned to her vehicle, he

called Brandon Montgomery, saying to him repeatedly “I need you.” Appellant then

directed Campbell to drive to Montgomery’s residence, located in the west side of

Cleveland. When they arrived, Montgomery was standing in his driveway waiting

for them. Appellant exited Campbell’s vehicle to talk to him, and then both of them

entered her vehicle. They told her to pull into a gas station nearby. Once there,
appellant told her to go inside the store to purchase a gas can and two pairs of gloves,

and to fill the gas can with gasoline.

               Campbell then drove them back to the car lot. She was told to park

her vehicle next to “Rally’s” across from the car lot. Appellant exited the vehicle and

told Montgomery to stay with her. Appellant went inside the lot while Montgomery

switched to the driver’s seat in Campbell’s vehicle. Montgomery then received a

phone call from appellant. After the call, Montgomery drove the vehicle inside the

lot and then handed the gas can to appellant. They both walked toward the victim’s

van. Minutes later, Montgomery returned to Campbell’s vehicle and appellant was

driving the victim’s van. Montgomery directed Campbell to follow the van.

               They drove through some side streets before arriving at Wadena

Street. Both appellant and Montgomery exited their vehicles. While she sat at her

vehicle, she saw appellant pouring gas on the van. She then heard a loud boom and

saw the van on fire. Both appellant and Montgomery ran toward her vehicle and got

inside. They instructed her to return to the car lot. Appellant and Montgomery

entered the car lot and later emerged carrying some plastic bags. Campbell testified

that she did not attempt to contact anyone for help during the entire evening because

she did not want to do anything to cause appellant to harm her.

               Campbell then drove her vehicle to Montgomery’s residence to drop

him off. Appellant insisted that she stay with him that night, so Campbell stopped

at her own house to pick up some items she needed. They then drove to appellant’s

mother’s house and stayed there for the night. She said to him, “I never thought
you’d put me in a situation like this,” to which appellant responded “if I go down, we

all going down.”

               The next morning, Campbell left appellant when she woke up. Later

in the day, she checked Instagram and saw people posting about the victim’s death.

Initially, she did not want to go to the police because she was afraid to put her family

in danger.

               When she learned the police were looking for her for information

relating to the incident, appellant, his sister, and Montgomery tried to coach her on

what to tell the police. They told her to tell the police that appellant and the victim

got into a fight, but she and appellant left and stayed at appellant’s mother’s house

for the night. In the presence of these individuals, Campbell called the police

department to arrange for an interview. In that interview, she told the police that

appellant and the victim got into a fight, but she and appellant left to go to a liquor

store, and then went to appellant’s mother’s house and stayed there for the night.

During the interview, however, she had an inkling that the police knew more about

the murder than she had expected. After the interview, she was arrested and put in

jail.

               While in jail, Campbell met with an attorney provided by her parents,

as well as her parents. The attorney told her she was being charged with obstruction

of justice. She then did a second interview with the police and provided a statement

implicating appellant in the victim’s death. Subsequently, after learning appellant

was incarcerated, she did a third, final interview with the police, where she told the
detectives about Montgomery’s involvement. The prosecutor’s office later helped

her move her family to a different location.

      c. The Investigating Officers

                Officer Travis Kesecker of East Cleveland police department was one

of the officers responding to the call of a car engulfed in flames on Wadena Street.

After the fire was extinguished, he inspected the area around the burnt vehicle. He

noticed the vehicle to be missing the gas cap and found the gas cap on the ground

on the vehicle’s rear passenger side.

                Daniel Mabel, a forensic scientist at the Cuyahoga County Medical

Examiner’s Office, was unable to perform firearm or gunshot analysis on the body

due to the body’s condition. He did discover a charred 9 mm Luger cartridge casing

in the engine compartment of the vehicle.

                Dr. Erica Armstrong, a deputy medical examiner of the Cuyahoga

County Medical Examiner’s Office, performed the autopsy. The autopsy showed ten

gunshots wounds throughout the body and eight bullets were collected. There was

alcohol, PCP, and marijuana in the victim’s system.         A surgical plate with

identification numbers in the body enabled her to discover the identity of the

charred body.

                James Kooser, a firearms and tool marks examiner from the

Cuyahoga County Regional Forensic Science Laboratory, was able to identify six of

the eight autopsy bullets as having been fired from the same 9 mm caliber pistol.
The other two bullets were too damaged to be analyzed. The weapon that had fired

the bullets was never found.

               Kooser compared the spent cartridge casing found in the engine

compartment of the burnt vehicle to nine spent cartridge casings the police had

recovered from a different crime scene in Cleveland, and he was able to determine

that they were all fired from the same 9 mm caliber pistol.

               Sergeant Reginald Holcomb of East Cleveland police department was

one of the police officers who apprehended appellant and Montgomery at

appellant’s sister’s apartment.     During the patdown of appellant, some gun

magazines were found in his pockets.

               Detective Kenneth Lundy was also involved in the investigation of the

homicide.    He interviewed Jwan Boyd, Shawndell Lilly, Michael Smith, and

Campbell. He also interviewed appellant, together with Sergeant Holcomb and

Detective Harvey. Appellant stated a fight broke out between him and the victim at

the car lot, and he struck the victim with a wine bottle. He left in Campbell’s vehicle,

however, and they went to a liquor store before going to his mother’s house to stay

the night there. Later in the interview, appellant admitted he returned to the car lot

because he lost his keys. He denied being involved in the victim’s death.

               Jacob Kunkle, a special agent with the Federal Bureau of

Investigation and a cell phone records analyst, mapped three cell phone numbers

involved in this case — two phone numbers associated with appellant and one with

Montgomery. Based on his analysis of the cell phone records, he testified regarding
the location data of these phones. The data showing the phones’ locations and

movements were consistent with Campbell’s account of how the events unfolded on

the night of the murder.

               The police were able to obtain a surveillance video on Wadena Street

near where the victim’s burned van was discovered. When Special Agent Robert

Surgenor of the Ohio Bureau of Criminal Investigation examined the footage, he

found the time displayed in the video was off — it was 10 hours and 40 minutes

ahead of the actual time. When the time was properly adjusted, the video showed

certain events beginning at 11:41 p.m. culminating in an explosion of a vehicle. The

video footage showed a vehicle, which had its headlights off, pull up, followed by

another vehicle, which had the headlights on. There was then a movement of what

appears to be a person towards the front vehicle — the vehicle without the

headlights.   Soon thereafter, that vehicle exploded, and 43 seconds after the

explosion, the other vehicle left the scene. The video was played for the jury.

               Several months before the trial in this case, Detective Lundy heard

an individual by the name of Antonio Roberson, an inmate in the county jail,

allegedly confessed to the victim’s murder. Detective Lundy went to interview

Roberson, but he refused to talk. Detective Lundy later learned that Roberson and

appellant had been housed on the same pod in the county jail.

               Detective Joseph Marche testified that Roberson had made a similar

claim about another murder involving a suspect by the name of Brico Allen.

However, Marche’s investigation showed that Roberson was in the county jail at the
time of that homicide. Furthermore, Roberson shared a pod with Allen at the time

he confessed to the murder involving Allen. During the cross-examination of

Detective Marche, the defense counsel alluded to Campbell’s testimony that showed

that she told the truth after being placed in the jail overnight, and asked Detective

Marche if the jail was a “truth-telling jail.” Marche agreed.

Witness for the Defense

               Roberson testified for the defense. He was serving a four-year prison

term for aggravated robbery at the time of the trial. He testified that he did not know

appellant before they were inmates on the same pod in the county jail. Before he

met appellant on the pod, he heard of other inmates talking about the murder case.

He first confessed to the murder to one of the inmates before he told appellant about

his involvement in it. Appellant suggested that he contact appellant’s attorney. On

May 23, 2019, Roberson wrote to appellant’s counsel and confessed to the murder

in a letter.

               Roberson testified that he met the victim once or twice before the day

of the murder. He did not remember the date of the murder, except that it was

sometime in November 2017. On that day he ran into the victim at the Rally’s near

the Windermere Rapid Station in East Cleveland around 11 p.m. The victim asked

him about getting PCP and marijuana. They drove in the victim’s vehicle to a

building known as the Butternut. After Roberson got the drugs, they drove around

while using drugs. They ended up on a side street, the name of which he could not

recall. While high and delusional from the drugs, he got out of the vehicle and shot
the victim, who was still in the driver’s seat, multiple times with a 9 mm gun he had

with him. He did not remember how many times he shot him, or other details about

the shooting, because he was high from the drugs.

               Roberson then poured gasoline over the victim’s body, using the gas

from a gas can in the victim’s van. After setting the vehicle on fire, he ran from the

scene, carrying the gas can with him, for fear that his fingerprints would be detected.

He refused to disclose where he disposed of the gas can or the gun used to kill the

victim.

               When asked about his confession to the murder involving Brico

Allen, he denied killing the victim in that case and only admitted selling the murder

weapon to Allen. When asked about his incarceration at the time of that murder,

Roberson testified that he was at a CBCF facility and he escaped the facility.

Conviction and Appeal

               Appellant was indicted for 11 counts, including aggravated murder,

aggravated arson, felonious assault, and several weapons offenses. After the trial,

the jury found him guilty of all counts except for one of the two felonious assault

counts. On appeal, appellant assigns the following eight errors for our review:

      I. The state engaged in prosecutorial misconduct throughout the
      course of the trial that deprived defendant of his right to a fair trial.

      II. The individual and cumulative effect of defense counsel’s errors
      rendered counsel’s performance deficient to the point of being
      ineffective, denying appellant his constitutional right to effective
      assistance of counsel.
      III. The trial court erred in permitting the introduction of improper
      character evidence in violation of Evidence Rule 404(A)(1), denying
      appellant his constitutional right to a fair trial.

      IV. The trial court erred in admitting surveillance video, withheld
      from defense until the start of trial in violation of Criminal Rule 16.

      V. The trial court erred [in] failing to recuse himself or in the
      alternative secure a valid and knowing agreement[,] violating
      appellant’s right to a fair trial.

      VI. Appellant’s conviction was against the manifest weight of the
      evidence.

      VII. The state failed to present sufficient evidence to prove each and
      every element of the offense beyond a reasonable doubt.

      VIII. The cumulative effect of the multitude of errors in this case
      deprived defendant of his constitutionally guaranteed right to a fair
      trial.

                  We address these assigned errors out of order and review first the

sufficiency-of-evidence and manifest-weight claims first.

Sufficiency and Manifest Weight of the Evidence

                  Under the seventh and sixth assignment assignments of error,

appellant claims the state fails to present sufficient evidence for his guilt, and his

conviction is against the manifest weight of the evidence. We address these two

claims jointly.

                  When reviewing a challenge to the sufficiency of the evidence, we

review the evidence admitted at trial and determine whether such evidence, if

believed, would convince the average mind of the defendant’s guilt beyond a
reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus.

               “The relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.” Id. A reviewing

court is not to assess “whether the state’s evidence is to be believed, but whether, if

believed, the evidence against a defendant would support a conviction.” State v.

Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997).

               While the test for sufficiency requires a determination of whether the

state has met its burden of production at trial, a manifest weight challenge questions

whether the state has met its burden of persuasion. Id. Unlike a claim that the

evidence is insufficient to support a conviction, which raises a question of law,

manifest-weight challenges raise factual issues. When a defendant argues his or her

conviction is against the manifest weight of the evidence, the court,

      “reviewing the entire record, weighs the evidence and all reasonable
      inferences, considers the credibility of witnesses and determines
      whether in resolving conflicts in the evidence, the jury clearly lost its
      way and created such a manifest miscarriage of justice that the
      conviction must be reversed and a new trial ordered. The
      discretionary power to grant a new trial should be exercised only in
      the exceptional case in which the evidence weighs heavily against the
      conviction.”

Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d

717 (1st Dist.1983).
                Here, although the murder weapon was not recovered and there was

no physical evidence linking appellant to the victim’s murder, the state’s key witness

Erica Campbell, who was with appellant during the evening of the murder, testified

at great length as to the events that transpired leading to appellant’s shooting of the

victim and then burning his body and vehicle. Although appellant raises separate

assignments of error, they both contest Campbell’s credibility. As such, we review

his claims under a manifest-weight standard of review.

                Appellant claims, without specificity, that Campbell’s testimony was

contradicted by other witnesses. The claim is not borne out by our review of the

transcript. Campbell testified that she met appellant at Montgomery’s house that

evening. After receiving a phone call from Boyd, he asked her to take him to the

victim’s car lot, where several people, including the victim, had congregated. After

she dropped appellant off, she was about to leave when she heard some commotion

and saw in her rearview mirror appellant placing the victim in a headlock and

punching him.

                Campbell testified that, because of the fighting, others started to

leave the car lot. Eventually only appellant and the victim remained at the lot. When

the victim was about to leave, appellant closed the gate to the lot. Campbell saw

appellant walking toward the victim and then heard gunshots. Appellant ran to her

vehicle and got in. She saw him holding a gun, which she had seen him carrying

before. Appellant appeared shocked, saying “me and Unc [referring to Boyd] going

to fall out about this.” Appellant returned to the car lot, turned off the lights of the
victim’s van, and then called Montgomery for help. After picking up Montgomery

from his house, they stopped at a gas station and appellant had Campbell purchase

two pairs of gloves and a gas can and then fill the can with gasoline. They returned

to the car lot, and appellant drove the victim’s van eventually to Wadena Street,

while Campbell and Montgomery followed behind in her vehicle. Once there,

appellant got out of the victim’s vehicle and poured gas over the vehicle. Campbell

then heard a loud boom.

               Our review indicates that Campbell provided a lengthy, coherent,

and consistent account of the events on the night of the murder. Her testimony is

consistent with other witnesses who testified that a fight broke out between

appellant and the victim after appellant arrived at the car lot.          Notably, the

particulars of her account are corroborated by the testimony of the cellphone

records analyst, who testified in great detail regarding his analysis of appellant’s and

Montgomery’s cell phone records. The cell phone location analysis based on phone

calls and text messages between appellant and Montgomery revealed appellant’s

and Montgomery’s locations and movement throughout the evening, and they

matched Campbell’s account of how the events unfolded.

               In addition, Campbell’s description of how the victim’s vehicle was

burned is corroborated by the surveillance video from Wadena Street. The video

footage shows a car without its headlights pulled up and it was followed by another

car. There was a movement of what appears to be a person toward the first car. Soon

afterward, that car exploded, and moments later, the other car left the scene.
                Without any specifics, appellant claims Campbell is untruthful.

While we review witness credibility as part of a manifest-weight analysis, we are

mindful that determinations regarding the credibility of witnesses and the weight of

the testimony are primarily for the trier of fact to assess. State v. DeHass, 10 Ohio

St.2d 230, 227 N.E.2d 212 (1967). Here, our own review of the trial transcript does

not reveal any inconsistency in Campbell’s testimony, which is amply corroborated

by other evidence presented by the state. After weighing the evidence and all

reasonable inferences and considering the credibility of witnesses, we cannot say

that the jury, in finding appellant guilty, clearly lost its way in resolving conflicts in

the evidence and created such a manifest miscarriage of justice. The sixth and

seventh assignments of error are without merit.

Prosecutorial Misconduct

                Under the first assignment of error, appellant alleges several

instances of prosecutorial misconduct and argues the cumulative effect of

prosecutorial misconduct deprived him of a fair trial. The alleged prosecutorial

misconduct relates to (1) the prosecutor’s allusion to another shooting incident

involving appellant in the opening statement and the introduction of ballistic

evidence showing the shell casing found in the instant shooting matched those

found in the other incident, and (2) the prosecutor’s elicitation of alleged improper

victim-impact testimony. We address these two claims in turn.
      a. Prosecutor’s Allusion to Another Criminal Incident

                The record reflects that appellant was charged in an unrelated

criminal case for a shooting that occurred on August 28, 2017. The state’s evidence

shows that the 9 mm shell casing found in the victim’s burned vehicle matched the

shell casings found at the scene in the August 28, 2017 shooting. Before the trial in

this case, the state filed a motion for a joint trial, arguing that a joinder of trial was

proper because (1) the defendant engaged in similar conduct in both cases in

shooting the victim with a firearm, and (2) there was a match between the shell

casings found at the crime scenes in these two cases.

                Appellant opposed the joinder, arguing that a joinder was not

warranted pursuant to Crim.R. 8(A) because the two incidents did not constitute

“parts of a common scheme or plan,” were not “part of a course of criminal conduct,”

and were not based on “the same act or transaction.” Appellant also argued a joinder

would be highly prejudicial.

                The trial court denied the state’s motion to consolidate the two cases

for trial. At a hearing before the trial, the defense requested the exclusion of any

reference to the other case in the state’s opening argument.               In response,

the trial court instructed that the state’s statements at the opening argument should

be “consistent with the court’s ruling” denying the joinder, but it seemingly
allowed the state to present the ballistic evidence regarding the other case.1 The

court, however, indicated it would provide a limiting instruction regarding the

evidence if requested.

                Appellant claims on appeal that the prosecutor engaged in

misconduct by informing the jury in the state’s opening statement that appellant

was linked to another shooting, in violation of the court’s ruling denying the state’s

motion for a joinder. Appellant refers us to the following remark by the prosecutor

in the state’s opening statement:

       I mentioned earlier that there was a nine-millimeter casing recovered
       in the engine block of the vehicle. That will be an important piece of
       information for you.

       The reason it will be important is you will hear that casing was
       submitted through a system called NIBIN, which kind of matches up
       that casing with any other known casing that has been recovered. And
       after, there’s a match; and that case matches to another incident, and
       it’s associated with another incident with Jerry Sims.

                Appellant claims the prosecutor engaged in further misconduct when

the prosecution, despite the court’s denial of a joinder, introduced the testimony of

Kooser, a firearms examiner, who testified that he was able to determine that the

spent casing found in the engine compartment of the burned vehicle matched nine

spent casings recovered from a different crime scene in Cleveland; they had been



1 The record reflects that, in response to the request from the defense to exclude the
ballistic evidence from the other case, the prosecutor stated the state would “sanitize” as
much as possible any mentioning of the other case at the opening argument but it
intended to introduce the ballistic evidence from the other case. The trial court, despite
its ruling denying the joinder, stated: “Yeah. I think that is as consistent with my ruling
as possible. The Court is not in a position to prohibit the state from putting on their case.”
fired from the same 9 mm caliber pistol. Appellant claims the ballistic evidence

regarding the other case constituted improper other-acts evidence pursuant to

Evid.R. 404(B), which provides that “[e]vidence of other crimes, wrongs, or acts is

not admissible to prove the character of a person in order to show that he acted in

conformity therewith.”

               We note that on appeal appellant does not claim that the trial court

erroneously admitted allegedly improper other-acts evidence. Rather, appellant

frames his claim in terms of prosecutorial misconduct. Therefore, we apply the

standard of review for prosecutorial misconduct to his claim.

               The standard of review for prosecutorial misconduct is whether the

actions by the prosecution were improper and, if so, whether they prejudiced a

defendant’s substantial rights. State v. Treesh, 90 Ohio St.3d 460, 480, 739 N.E.2d

749 (2001).   “The touchstone of analysis ‘is the fairness of the trial, not the

culpability of the prosecutor.’” State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-

6548, 819 N.E.2d 1047, ¶ 92, quoting Smith v. Phillips, 455 U.S. 209, 219, 102 S.Ct.

940, 71 L.Ed.2d 78 (1982).

               The state introduced testimony regarding ballistic comparison

evidence to show that whoever was involved in the instant case was also involved in

another shooting incident — the testimony itself did not directly link appellant to

the shell casings found in either shootings but only showed the shell casings were

fired from the same firearm. At the opening statement, however, the prosecutor
stated to the jury that the other incident was associated with appellant — despite

that appellant had not been convicted in that case.

               While the ballistic comparison evidence may arguably be improper

other-acts evidence given the prosecutor’s remark at the opening statement, the

question is whether the prosecutor’s conduct prejudiced appellant’s substantial

rights. When assessing whether the prosecutor’s comment results in prejudice

affecting a defendant’s substantial rights, we consider factors such as (1) the nature

of the remark, (2) whether an objection was made by counsel, (3) whether the court

gave curative instructions, and (4) the general strength of the evidence against the

defendant. State v. Harris, 2017-Ohio-2751, 90 N.E.3d 342 (8th Dist.1995).

               Here, although the trial court advised the defense that it would

provide a curative instruction to the jury if requested by the defense, the defense did

not object or ask for such instruction when the prosecutor alluded to the other case

at the opening statement. More importantly, were the ballistic evidence the only

evidence implicating appellant in the victim’s murder, the prosecutor’s remark that

appellant was associated with the other shooting may have been highly prejudicial.

As we have discussed above, however, the state presented overwhelming, well-

corroborated testimonial evidence to prove appellant’s guilt at trial. Considering the

prosecutor’s conduct in the context of the entire trial and balancing the nature of the

prosecutor’s remark, the lack of objection or request for a curative instruction, and

the strength of the evidence against appellant, we do not find the prosecutor’s

conduct prejudicially affected appellant’s substantial rights or denied him a fair trial.
      b. Victim-Impact Testimony

               Appellant also claims the prosecutor engaged in misconduct in

eliciting improper victim-impact testimony. “Victim-impact evidence that relates

only ‘to the personal characteristics of the victim and the emotional impact of the

crimes on the victim’s family’” is generally inadmissible. State v. Clinton, 153 Ohio

St.3d 422, 2017-Ohio-9423, 108 N.E.3d 1, ¶ 126, quoting Payne v. Tennessee, 501

U.S. 808, 817, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991).

               The pertinent portion of the transcript reflects that the prosecutor

asked Michael Smith, a friend of the victim and one of the men who gathered in the

car lot on the night of the murder, about his relationship with the victim. Smith

testified the victim was like a little brother to him and he had watched him growing

up. The prosecutor also asked about the victim’s family situation and Smith stated

“I know his mom. He had a close family, a church family. Jamarr had just joined

the church also.” Smith in addition testified that the victim had a son, and that

Smith attended the victim’s memorial. The defense counsel did not object to the line

of questioning.

               Appellant argues on appeal that Smith’s testimony about the victim’s

family situation and his recently joining the church is improper victim-impact

testimony and the prosecutor engaged in misconduct in eliciting the testimony. We

disagree. Smith’s testimony does not appear to relate to the victim’s personal

characteristics or the emotional impact his murder had on his family. Clinton at
¶ 126. The prosecution did not engage in misconduct eliciting improper victim-

impact statement.

               Appellant argues the cumulative effect of prosecutorial misconduct

deprived him of a fair trial. Given the foregoing discussion, we cannot conclude the

effect of the claimed misconduct by the prosecutor, cumulative or otherwise,

deprived appellant his constitutional right to a fair trial. The first assignment of

error is without merit.

Ineffective Assistance of Counsel

               Under the second assignment of error, appellant argues the

individual and cumulative effect of his trial counsel’s errors rendered counsel’s

performance deficient and denied him his constitutional right to effective assistance

of counsel.

               In order to establish a claim of ineffective assistance of counsel,

appellant must prove (1) his counsel was deficient in some aspect of his

representation, and (2) there is a reasonable probability that, were it not for

counsel’s errors, the result of the trial would have been different. Strickland v.

Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Counsel’s

performance will not be deemed ineffective unless and until the performance is

proven to have fallen below an objective standard of reasonable representation and,

in addition, prejudice arises from counsel’s performance. State v. Iacona, 93 Ohio

St.3d 83, 105, 2001-Ohio-1292, 752 N.E.2d 937.
      a. Alleged Failure to Object to Ballistic Evidence

               Appellant argues his trial counsel was ineffective in failing to object

to the state’s admission of the ballistic comparison evidence at trial. He raises the

claim even though his trial counsel had filed a brief opposing the joinder on the

ground of impermissible Evid.R. 404(B) evidence and obtained a favorable ruling

from the trial court.

               The record reflects that, after the trial court’s ruling denying the

state’s motion for a joinder, the ballistic evidence was discussed at a side bar in

advance of the opening argument and presentation of the state’s evidence. The

defense counsel continued to object to the ballistic evidence, and the trial court

cautioned the state that its opening statement should be consistent with its ruling

denying joinder. State v. Sands, 11th Dist. Lake No. 2007-L-003, 2008-Ohio-6981,

¶ 126 (appellant’s claim that his counsel failed to make contemporaneous objections

lacked merit because the testimony objected to was discussed at a side bar ahead of

the presentation of testimony; rulings and limitations were made on the record

thereby counsel properly preserved the issue for appeal). Appellant’s trial counsel

did not provide ineffective assistance of counsel in this regard.

      b. Alleged Failure to Object to Other-Weapons Evidence

               Appellant also argues that his trial counsel should have objected to

testimony of several witnesses who mentioned that they have seen appellant

carrying weapons in light of the fact that all of the weapons the police found on

appellant’s person when he was arrested had been ruled out as the murder weapon.
               Michael Smith testified that when appellant hit the victim with a wine

bottle, he saw appellant with a black gun on his hip. Detective Lundy testified there

were several guns found with appellant at the time he was arrested. During his

testimony, the seized guns were introduced as evidence. Erica Campbell testified

that she had seen appellant carrying guns. She also testified that the detectives had

shown her a gun retrieved from appellant when he was arrested and she recognized

the gun to be appellant’s gun, which he purchased ten days after the murder and she

was with him when he purchased the gun. The defense counsel did not object on

these occasions.

               Appellant cites State v. Thomas, 152 Ohio St.3d 15, 2017-Ohio-8011,

92 N.E.3d 821, in support of his claim. In Thomas, the trial court admitted evidence

that the defendant possessed a collection of five knives, none of which were related

to the knife that was used to stab the victim. The actual knives were introduced as

evidence, along with photographs of the knives. The prosecutor described the

defendant as an owner of “full Rambo combat knives.” Id. at ¶ 35. In addition,

during closing arguments, the state referred to the collection of knives and held one

up to the jury as the prosecutor alluded that the knife was similar to the murder

weapon. The plurality opinion in Thomas held that that other-weapons evidence,

i.e., irrelevant evidence of weapons unrelated to the charges, is inadmissible as it

falls within the scope of Evid.R. 404(B), which precludes evidence of other acts “to

prove the character of a person in order to show action in conformity therewith.” Id.

at ¶ 35-36. The plurality opinion reversed the defendant’s conviction of aggravated
murder under a plain error analysis, concluding that the unrelated weapons

evidence was highly prejudicial and there was a reasonable probability that the

inadmissible evidence affected the outcome of the trial.

                 Pursuant to Thomas, the testimony of Campbell and Lundy as well

as the introduction of the firearms recovered by the police when appellant was

arrested was arguably other-weapons evidence. However, as Thomas noted, that

“[e]rror in admitting other weapons evidence falls generally into one of two

categories: harmless error or prejudicial error requiring reversal.” Id. at ¶ 38.

“Cases in which courts have deemed error in the admission of other weapons

evidence to be harmless generally involved overwhelming independent evidence of

guilt.” Id. at ¶ 39. In other words, whether the alleged error was prejudicial depends

on the strength and amount of independent evidence against the defendant. The

plurality opinion in Thomas found the error to be prejudicial because it found the

case against the defendant not to be a case of overwhelming independent evidence

of guilt. Id. at ¶ 41.2

                 Here, appellant does not claim the trial court erred in admitting the

other-weapons evidence but, rather, his trial counsel provided ineffective assistance

in failing to object to the evidence. We note that while Thomas reviewed the other-

weapons evidence under a plain error analysis, i.e., the accused must demonstrate a




2 The three dissenting justices found that the alleged error in admitting the other-weapons

evidence not prejudicial because they found substantial and compelling evidence
presented at trial supported the defendant’s guilt.
reasonable probability that the error resulted in prejudice, this is the same

deferential standard for reviewing ineffective assistance of counsel claims, as the

court observed in State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d

860, ¶ 22.

               Thus, even if assuming that the other-weapons evidence presented

through the testimony of Campbell and Lundy and the admission of firearms seized

at the time of appellant’s arrest were inadmissible pursuant to Thomas, appellant

must demonstrate that there is a reasonable probability that the result of the trial

would have been different if counsel were to object to the other-weapons evidence.

Given the substantial independent evidence supporting appellant’s guilt produced

by the state, we are unable to reach that conclusion regarding Campbell’s and

Lundy’s testimony and the evidence regarding the seized firearms. See also State v.

Gordon, 2018-Ohio-2292, 114 N.E.3d 345, ¶ 79-80 (8th Dist.) (where there was

substantial evidence independent of the defendant’s guilt, the other-weapons

testimony was harmless).

               Smith’s testimony, however, is of a different nature. Among the cases

cited by the plurality opinion in Thomas to support its holding was State v. Crosby,

186 Ohio App.3d 453, 2010-Ohio-1584, 928 N.E.2d 795, ¶ 16 (8th Dist.). Although

Crosby held that other weapons evidence unrelated to the weapon involved in the

offense was not admissible, Crosby noted that the court has allowed testimony that

the defendant was seen with a gun if the defendant’s possession of the gun had a

“temporal and spacial proximity” to the crime in question even though the gun seen
was not necessarily the gun involved in the offense. Id. at 458, citing State v. Davis,

8th Dist. Cuyahoga No. 35421, 1977 Ohio App. LEXIS 7152 (Jan. 6, 1977). See also

State v. Hamilton, 8th Dist. Cuyahoga No. 97145, 2012-Ohio-1542, ¶ 31.

               Smith testified that he saw appellant with a gun on his hip when he

hit the victim with a wine bottle at the car lot, an event that occurred shortly before

the victim was shot, according to Campbell’s account of the events. Because the

testimony shows appellant possessing a gun in close proximity to the murder, both

in time and place, this testimony would not be inadmissible other-weapons

evidence, pursuant to Crosby, Hamilton, and Davis.

               The second assignment of error is without merit.

Character Evidence

               Under the third assignment of error, appellant claims the trial court

erred in permitting improper character evidence in violation of Evid.R. 404(A).

Under the rule, “[e]vidence of a person’s character or a trait of character is not

admissible for the purpose of proving action in conformity therewith on a particular

occasion[.]” Such evidence is impermissible because, “[a]lthough character is not

irrelevant, the danger of prejudice outweighs the probative value of such evidence.”

State v. Lytle, 48 Ohio St.2d 391, 401-402, 358 N.E.2d 623 (1976).

               There is an exception to the rule: “[e]vidence of a pertinent trait of

character offered by an accused, or by the prosecution to rebut the same is

admissible[.]” Evid.R. 404(A)(1). “Generally, the state is forbidden from initially

introducing evidence of the accused’s bad character until the accused presents
evidence of his good character for the purpose of proving conformity with that good

character.” State v. English, 1st Dist. Hamilton No. C-180697, 2020-Ohio-4682,

¶ 42. See also, e.g., State v. Mitchell, 1st Dist. Hamilton Nos. C-050416 and

C-050417, 2006-Ohio-5073 (the state may not offer evidence of an accused’s bad

character until the accused offers evidence of his good character or reputation); and

State v. Davis, 195 Ohio App.3d 123, 2011-Ohio-2387, 958 N.E.2d 1260, ¶ 26 (8th

Dist.) (pursuant to Evid.R. 404(A)(1), error will not be found when the defense

“opens the door” to otherwise inadmissible evidence). When evidence of character

is admissible, “proof may be made by testimony as to reputation or by testimony in

the form of an opinion.” Evid.R. 405(A).

               For his claim of inadmissible character evidence, appellant refers us

to the following portion of Michael Smith’s testimony:

      Q. Okay. Have you ever seen these two [referring to appellant and the
      victim] fight before?
      A. No.
      Q. No. There’s been suggestion that these two were like brothers.
      They fought like brothers constantly. Had you ever seen that?
      A. No. No. No. No. No brothers.
      Q. They were like brothers?
      A. Not at all.
      Q. Why do you say that?
      A. Because I believe Hush [referring to the victim] was more in fear
      of him due to his reputation.
      Defense Counsel: Objection.
      The Court: Overruled.

               Here, the state elicited testimony in its case in chief that the victim

was in fear of appellant due to appellant’s reputation. This would appear to be
character evidence, and pursuant to Evid.R. 404(A), it would be inadmissible

because appellant did not “open the door” by offering evidence of his character.

                However, assuming without deciding that the testimony was

inadmissible, we note that an error in admission pursuant to Evid.R. 404 is subject

to the harmless error analysis. State v. Chambers, 8th Dist. Cuyahoga No. 99864,

2014-Ohio-390, ¶ 39-40. “[E]rror in the admission of evidence is harmless if there

is no reasonable possibility that exclusion of the evidence would have affected the

result of the trial.” Id. at ¶ 44. “[I]t is appropriate to find error harmless where there

is ‘either overwhelming evidence of guilt or some other indicia that the error did not

contribute to the conviction.’” State v. Drew, 10th Dist. Franklin No. 07AP-467,

2008-Ohio-2797, ¶ 31, quoting State v. Ferguson, 5 Ohio St.3d 160, 166, 450 N.E.2d

265 (1983), fn. 5. Given the overwhelming evidence the state presented in this case

establishing appellant’s guilt, even assuming Smith’s testimony constituted

improper character evidence, we find the admission harmless beyond a reasonable

doubt. The third assignment of error lacks merit.

Crim.R. 16

                Under the fourth assignment of error, appellant argues the trial court

erred in admitting the Wadena Street surveillance video. He claims the state

withheld the evidence from the defense until days before trial in violation of

Crim.R. 16 and, therefore, the trial court should have excluded the evidence.

                The record reflects the police had possession of the surveillance video

soon after the murder incident. However, the state did not disclose the existence of
the video to the defense until November 1, 2019, three days before the scheduled

trial date on November 4. The defense immediately filed a motion in limine. On the

scheduled trial date, the state asked for a two-day continuance for both the

prosecutor and the defense to view the content of the video. The prosecutor

explained that although the state had known about the existence of the video and

the law enforcement had viewed the video, the prosecutor’s office had not been able

to review it because of computer file formatting issues. The prosecutor represented

to the court that the BCI, located in Richfield, was currently in possession of the

video, the video was now available for viewing, and the prosecutor was about to go

to that location to obtain and view the video.

               Although the defense had not viewed the video at that time, it asked

the court to exclude the evidence due to the delayed disclosure of its existence. The

court granted the state’s request for continuance to allow both the prosecutor and

the defense to view the content of the video. The court, however, did not rule on the

motion in limine. At trial, Special Agent Surgenor testified regarding how the police

uncovered the surveillance video, and the video was played for the jury.

               We first note that the evidence at issue is not exculpatory — what the

video depicts corroborates the account of the state’s witness Campbell. Indeed,

appellant does not claim a Brady violation. Rather, he claims the state violates

Crim.R. 16 and the trial court should have excluded the evidence due to the violation.

               Crim.R. 16 requires the prosecution and defense to disclose evidence

to each other. The rule allows the court to impose sanctions for a failure to do so.
The sanctions include an order granting a continuance or prohibiting the party from

introducing the material that has not been disclosed. Crim.R. 16(L)(1). Appellant

argues the delayed disclosure of the surveillance video was a violation of Crim.R. 16

and the trial court should have excluded the video as a sanction for the discovery

violation.

                  When a discovery violation occurs, it is within the trial court’s

discretion to make any order that the court deems just under the circumstances.

State v. Darmond, 135 Ohio St.3d 343, 2013-Ohio-966, 986 N.E.2d 971, ¶ 33.

Crim.R. 16(L)((1). See also State v. Rucker, 2018-Ohio-1832, 113 N.E.3d 81, ¶ 20

(8th Dist.) (we review a trial court’s sanction for a discovery violation for an abuse

of discretion).

                  “[P]rosecutorial violations of Crim.R. 16 result in reversible error

only when there is a showing that (1) the prosecution’s failure to disclose was willful,

(2) disclosure of the information prior to trial would have aided the accused’s

defense, and (3) the accused suffered prejudice.” State v. Jackson, 107 Ohio St.3d

53, 2005-Ohio-5981, 836 N.E.2d 1173, ¶ 131. See also State v. Lindsey, 8th Dist.

Cuyahoga No. 106111, 2019-Ohio-782, ¶ 48.

                  Here, the trial court heard the state’s explanations regarding the

delay of the disclosure but did not make a finding on whether the state’s conduct

was willful. Willfulness is “‘intentional deviation from a clear duty or from a definite

rule of conduct, a deliberate purpose not to discharge some duty necessary to safety,

or purposely doing some wrongful acts with knowledge or appreciation of the
likelihood of resulting injury.’” State v. Bowshier, 2d Dist. Clark No. 06-CA-41,

2007-Ohio-5364, ¶ 31, quoting Whitfield v. Dayton, 167 Ohio App.3d 172, 181,

2006-Ohio- 2917, 854 N.E.2d 532, ¶ 30 (2d Dist.). While the prosecutor’s alleged

failure to resolve the technical difficulties regarding the video until days before the

trial is concerning, our review of the record does not indicate the state acted willfully.

                Regarding the second and third factors, even if we were to agree that

the knowledge of the existence of the video and its content, which corroborated the

state’s witness and could undermine appellant’s defense (another person committed

the murder), might have potentially aided the defense in preparing for trial,

appellant has not demonstrated that his defense was prejudiced by not having the

ability to meaningfully review or contest the video disclosed three days before the

trial. The trial transcript reflects the defense counsel examined Special Agent Robert

Surgenor at great length regarding the surveillance video. Thus, our review shows

the evidence was disclosed “in time for its effective use at trial” and the timing of the

disclosure did not impair “the fairness of the trial.” State v. White, 10th Dist.

Franklin No. 10AP-34, 2011-Ohio-2364, ¶ 41. The trial court did not abuse its

discretion in admitting the surveillance video after ensuring the defense had an

opportunity to view it before trial. The fourth assignment of error lacks merit.

Recusal

                Under the fifth assignment of error, appellant claims the trial judge

presiding over this case should have recused himself from the case because the judge

had represented him in four prior cases.
               Canon 3(E)(1)(b) of the Code of Judicial Conduct requires a judge to

be disqualified if he or she has “served as a lawyer in the matter in controversy.”

State v. Smith (In re Berens), 117 Ohio St.3d 1235, 2005-Ohio-7155, 884 N.E.2d

1088, ¶ 4. Moreover, “[p]rior representation of a party by a judge * * * on matters

wholly unrelated to matters presently pending before the judge does not mandate

judicial disqualification, absent a specific showing of actual bias on the part of the

judge.” In re Disqualification of Rothgery, 110 Ohio St.3d 1216, 1216, 2005-Ohio-

7152, 885 N.E.2d 245. “[T]he prevalent American rule of disqualification is limited

to instances in which the judge participated as a lawyer in an earlier stage of the

same case. Under this majority rule, unless there is a specific showing of bias, a

judge is not disqualified merely because he or she worked as a lawyer for or against

a party in a previous, unrelated matter.” Smith at ¶ 5, quoting Mustafoski v. State,

867 P.2d 824, 832 (Alaska App.1994). “A judge in a criminal case is not required to

disqualify himself simply because he may have previously represented the defendant

in some unrelated matter.” Id., quoting Kilgore v. Maass, 89 Ore. App. 489, 492,

749 P.2d 1201 (1988). However, a judge should “uphold and promote the

independence, integrity, and impartiality of the judiciary” and avoid “the

appearance of impropriety.” Canon 1 of the Code of Judicial Conduct.

               Here, the trial judge presiding over the trial had represented

appellant as counsel or co-counsel in four prior criminal cases in 2006 and 2007.

Aware of the potential appearance of conflict, the judge addressed this issue in open

court prior to the trial and made a record of the discussion on this issue. The trial
judge stated that his representation of appellant occurred 12 years ago and he did

not remember much about the cases and he did not believe there was a conflict.

Appellant stated he did not remember being represented by the trial judge in the

prior cases.3 An attorney who was co-counsel with the trial judge in one of the prior

cases was present at this hearing and he represented to the trial judge that he had

talked to appellant and appellant “has no problems with [the trial judge] going

forward handling this case.” Appellant’s counsel in this case also indicated on the

record that counsel did not perceive a conflict and had no objections.

               In Smith, the court found no grounds for disqualification, noting that

the trial judge did not represent the defendant in the matter now in controversy

before the judge and the judge professed to have no recollection of the defendant in

the earlier case. Similarly here, the prior cases were unrelated to the instant matter

and there was a long lapse of time between the trial court’s representation of

appellant and the instant trial such that neither remember the prior representations

well. As such, our reading of the pertinent portion of the transcript does not reflect

any bias or prejudice on the part of the trial court against appellant.

               In any event, we note that even if a disqualification of the trial court

is warranted due to bias or prejudice, an appellate court is without authority to pass

on issues of disqualification or to void a judgment on the ground that a judge should




3 Appellant stated, “I had Greg Robey [as my attorney]. I don't [sic] never seen you or
anything. I don't remember ever seeing you period. I had Greg Robey.”
be disqualified. State v. Donald, 7th Dist. Mahoning No. 09 MA 172, 2011-Ohio-

3400, citing Beer v. Griffith, 54 Ohio St.2d 440, 441-442, 377 N.E.2d 775 (1978).

When claiming bias or prejudice on the part of the trial court, a defendant’s remedy

is to file an affidavit of disqualification for prejudice with the clerk of the Supreme

Court pursuant to R.C. 2701.03. State v. Hussein, 10th Dist. Franklin No. 15AP-

1093, 2017-Ohio-5519, ¶ 9. The fifth assignment of error lacks merit.

Cumulative Effect of Errors

               Under the eighth assignment of error, appellant claims the

cumulative effect of the trial errors deprived him of his right to a fair trial. Under

the doctrine of cumulative errors, a conviction will be reversed when the cumulative

effect of trial errors deprives a defendant of the constitutional right to a fair trial

even though each of the errors does not individually constitute cause for reversal.

State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d 623 (1995). Multiple errors that

are separately harmless may, when considered together, violate a person’s right to a

fair trial. State v. DeMarco, 31 Ohio St.3d 191, 509 N.E.2d 1256 (1987), paragraph

two of the syllabus. When considering a claim that the cumulative errors deprives

the defendant a fair trial, we are reminded that “‘“[t]here can be no such thing as an

error-free, perfect trial, and * * * the Constitution does not guarantee such a trial.”’”

State v. Warmus, 197 Ohio App.3d 383, 2011-Ohio-5827, 967 N.E.2d 1223, ¶ 82 (8th

Dist.), quoting State v. Hill, 75 Ohio St.3d 195, 212, 661 N.E.2d 1068 (1996), quoting

United States v. Hasting, 461 U.S. 499, 508-509, 103 S.Ct. 1974, 76 L.Ed.2d 96

(1983). As we have discussed above, while we found several potential errors, none
of them are prejudicial. Even considering the potential prejudicial effect of these

potential errors cumulatively, our review of the entire trial indicates appellant

received a fair trial and the cumulative-error principle does not apply to justify a

reversal of appellant’s conviction. The eighth assignment of error lacks merit.

               Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



__________________________________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR